Citation Nr: 1325302	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  13-13 505	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an increased rating for the residuals of status post open reduction with internal fixation of a fractured left ankle with degenerative joint disease, currently rated as 30 percent disabling.  

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as being secondary to exposure to chemical dioxins.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1959 to January 1963.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied entitlement to service connection for peripheral neuropathy of the upper and lower extremities and an increased rating for the left ankle disability.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for peripheral neuropathy and TDIU are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

Throughout the appeal, the Veteran's left ankle disability has been manifested by ankylosis of the joint at between 0 and 10 dorsiflexion and plantar flexion without actual loss of use of the foot. 



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for a left ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.71a, Part 4, Diagnostic Codes 5270, 5271 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information and medical or law evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to the initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connected claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Adequate VCAA notice in an increased rating claim requires that the claimant be told that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In April 2011, the RO issued a VCAA letter to the Veteran concerning the increased rating claim.  This letter informed him of what evidence was required to substantiate his claim, and it also informed him of his, and VA's, respective duties for obtaining evidence, how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought.  It also included the information require under Vazquez-Flores.

VA also fulfilled its duty to assist.  In this instance, VA obtained the Veteran's medical treatment records and any other records it has been informed thereof relevant to the claim now for it.  Giving the foregoing, the Board finds that VA has met its duty to assist in this regard.  

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that the Veteran underwent examination of his left ankle in May 2011 and March 2013.  The examination reports involved a review of the claims folder, the Veteran's available medical treatment records, interviews with the Veteran, and the result of physical examinations of the Veteran.  Therefore, the Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Thus, the Board finds that VA has fully satisfied the duties to notify and assist the Veteran.  There is no further notice or assistance that would be reasonably likely to aid the Veteran in substantiating the claim.

Disability evaluations are determined by a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2012) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. §4.2 (2012) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 (2012)  provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2012).  Staged ratings are appropriate in an increased rating claim when there are distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

An evaluation of the level disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).  

The Veteran has been assigned a 30 percent disability evaluation for a left ankle disability.  The disability has been assigned this rating in accordance with the criteria found at 38 C.F.R. Part 4, Diagnostic Codes 5270 and 5271 (2012).  

Normal ranges of motions of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2012).  

Diagnostic Code 5271 provides ratings for limitation of motion of the ankle.  38 C.F.R. Part 4 (2012).  The maximum rating of 20 percent is provided for marked limitation of motion.  Id.  

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  38 C.F.R. Part 4 (2012).  Ankylosis is immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

Ankylosis of the ankle in plantar flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; and, ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rating 40 percent disabling.  Diagnostic Code 5270.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquire is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

These provisions are not for application where the maximum rating for limitation of motion has been granted and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2012).  

Because the Veteran's left ankle disability has been evaluated in excess of 20 percent disabling during the entire time of this appeal, a higher scheduler rating is not possible under Diagnostic Code 5271, of 38 C.F.R. Part 4 (2012).  As the Veteran is receiving the maximum allowable rating for limitation of motion, and a higher rating requires ankylosis, the provisions of 38 C.F.R. §§ 4.40, 4.45.  See Johnston v. Brown, at 85.  

A severe foot injury warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Actual loss of use of the foot warrants a 40 percent rating.  Id.  

Loss of use of a hand or foot for purposes of special monthly compensation will be held to exist where the claimant would be equally well served by amputation at the site of election with prosthesis in place.  This determination will be made on the basis of whether balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2012).

The Veteran underwent a VA Joints Examination in November 2007.  Prior to the examination, the Veteran stated that he used a brace and medications for the ankle and that he was unable to stand for long periods of time.  He also used crutches for ambulation.  The Veteran's spouse told the examiner that the ankle was constantly swollen and productive of pain, and that the Veteran would trip because of the left foot restrictions on motion.  Upon examination, the Veteran's gait was classified as antalgic.  

When measured, dorsiflexion of the ankle was 0 to 10 degrees with pain at all levels.  There was additional limitation on repetitive use.  Plantar flexion range of motion was measured at 0 to 10 degrees.  Left ankle joint ankylosis was diagnosed and the ankle was found not to be fixed in abduction, adduction, inversion, or eversion.  Nevertheless, ankle instability and tendon abnormality was not diagnosed and malalignment of the ankle joint was not present.  

The results of that examination were forwarded to the RO for review.  The RO concluded that the medical evidence of record supported an increased evaluation for the left ankle disorder.  A 30 percent rating was assigned in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5270.  See Rating Action, issued December 21, 2007.  

The Veteran underwent a VA ankle examination in May 2011.  Prior to the examination, the Veteran complained of pain, weakness, giving way, swelling, stiffness, fatigue, redness, locking, and a lack of endurance.  He explained to the examiner that he had difficulty walking, and that if he walked for extended periods, the ankle would give way and he would fall.  It was noted that he used a walker and crutches for ambulation.  

Upon examination, the examiner reported that there was ankylosis of the left ankle and joint.  However, the ankylosis was stable but not pain free.  Dorsiflexion was measured at a negative 10 degrees (normal 0 to 20 degrees) and plantar flexion was adjudged to be 20 degrees (normal 0 to 45 degrees).  

The examiner further observed pain, fatigue, a lack of endurance, and incoordination in the left ankle.  Also, the examiner indicated that the left ankle was painful on motion, and produced edema and tenderness.  There was guarding of movement of the ankle along with abnormal movement.  After the ankle was moved or "worked" five times, the examiner indicated that there was pain, fatigue, weakness, a lack of endurance, and incoordination of the left ankle.  The gait was abnormal and antalgic, and the examiner documented that there was functional limitations on standing and walking as a result of the service-connected left ankle disorder.  The examiner diagnosed degenerative joint disease with ankylosis of the left ankle.  Again, instability was not found.  

To support his claim for an increase, the Veteran submitted private treatment records dated in September and October 2010.  These records show that the Veteran was fitted for orthotics for to alleviate pain in the left ankle. 

The Veteran also proffered a statement, dated May 2011.  In that statement, he wrote that he was "becoming more disabled when walking" and that walking was "unbearable" and "very unsteady".  He further indicated that he was prone to falling and that he was fearful when walking up and down stairs.  

A private medical examination report, dated April 2012, was proffered by the Veteran.  The examiner noted that the ankle produced pain that was aching, burning, and sharp.  It was written that the pain was causing decreased mobility, along with joint instability, tenderness, weakness, and swelling.  On examination, there was no found inflammation but some mild swelling of the left ankle.  Also there was tenderness on the left ankle.  The examiner listed the Veteran's left ankle range of motion as decreased active range of motion and limited passive range of motion.  The examiner provided the following ending comment:

[I]njury that has resulted in progressive deterioration of the ankle and subtalor joint to the point of ankylosis of the subtalor joint and severely limited ROM of the ankle joint that is not related to the natural aging process.  The condition causes marked dysfunction of the left lower extremity and the patient would likely benefit from bracing and/or corrective surgery and a fusion of the subtalor and ankle joints.

The examiner also reported that the Veteran had decreased mobility, joint instability, joint tenderness, limping, and weakness.  

Another VA examination was accomplished in March 2013.  On the examination report, the examiner noted that the Veteran's medical records had been reviewed prior to the examination.  When measured, plantar flexion was zero degrees and there was evidence of pain at zero degrees.  Dorsiflexion was also zero degrees with evidence of pain at zero degrees.  The examiner concluded that there was no additional limitation in the ankle range of motion following repetitive-use testing.  

The examiner further found that there was less movement than normal, there was excess fatigability, swelling, pain on movement, instability, disturbance on locomotion, interference when standing, and weakened movement.  Tenderness was also documented but joint laxity was not found.  A talar tilt test produced negative results.  Ankle strength was 4/5, which indicated normal strength against some resistance.  

The examiner indicated that the Veteran would not be equally well served by amputation at the site of election with prosthesis in place.  Ankylosis was diagnosed and the examiner concluded that the condition was producing severe painful motion and/or weakness.  

There is no other medical evidence of record.  

As reported above, the evidence of record shows that the Veteran's ankle is ankylosed at worst in dorsiflexion at 10 degrees or plantar flexion at 20 degrees without varus or valgus of the os calcus and in what was described on the most recent examination as good weight bearing position.  These findings do not approximate left ankle has ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  .  

The Board further finds no basis for assignment of separate ratings for separate periods during the appeal period, as there was no period when the Veteran was shown to meet the criteria for a higher evaluation.  Cf. Hart.  

An evaluation of 40 percent would be possible, if there was actual loss of use of the foot.  The Veteran's ankle is in good weight bearing position.  The VA examiner concluded that the Veteran would not be equally well served by amputation with prosthesis in place and the private physician recommended a brace and not amputation.  In addition, the Veteran is actually able to use the foot for ambulation.  There have been no recommendations for amputation.  Accordingly the weight of the evidence is against finding loss of use of the left foot.

The Board has also considered whether the Veteran is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based on a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular evaluation.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disorder with the established criteria found in the rating schedule for those conditions shows that the rating criteria considers loss of motion.  While a large number of symptoms have been reported, the Veteran has been provided a rating that is equivalent to a severe foot disability.  His symptoms are contemplated by the severe rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2012) is not warranted.   

In sum, the weight of the evidence is against a rating excess of 30 percent for the left ankle disability.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2012).  


ORDER

Entitlement to an increased rating for the residuals of status post open reduction with internal fixation of a fractured left ankle with degenerative joint disease is denied.   


REMAND

With respect to the Veteran's claim involving exposure to chemical dioxins, the Veteran has averred that he was sent on temporary duty orders to Clark Air Force base, the Republic of the Philippines, from February 1961 to March 1961; he was exposed to chemical dioxins.  More specifically, he has claimed that while participating in Operation Long Pass, he was moving barrels of chemical dioxins.  During this maneuver, he has written that the barrels of chemical dioxins leaked, and that it was from this exposure that he developed peripheral neuropathy of the extremities.  

In response to these assertions, the RO issued a decision on the merits of the Veteran's claim.  The decision was the September 2011 denial of benefits.  After the Veteran submitted his notice of disagreement, the RO promulgated a statement of the case (SOC), dated March 2013.  In that document, the RO indicated that "evidence from the National Personnel Records Center shows there are no records of exposure to herbicides."  Although there is a reference to the records or, by implication, that an inquiry was made concerning possible exposure, there are no hard-copy records contained in the claims folder that confirms this statement.  The Board would also note that there also is no medical opinion of record that either supports or rebuts the Veteran's assertions that his peripheral neuropathy was caused by or the result of his military service including the possible exposure to chemical dioxins while in the Philippines.  

The evidence currently of record does not indicate that the Veteran served in the Vietnam.  However, VA has specific procedures to determine whether a veteran was exposed to herbicides in a location other than Vietnam.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o., directs that the RO should send a detailed statement of the veteran's (or Veteran's) claimed herbicide exposure to the Compensation and Pension Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE and request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as contended.  If the exposure is not verified, the RO is directed to send an inquiry to the Joint Services Records Research Center (JSRRC) for verification.  The Board noted that the Court has consistently held that the evidentiary development procedures provided in VBA's Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  It does not appear that the specific development outlined in the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o, has been undertaken in this case.

Hence, because there is a lack of clarity in the information located in the Veteran's service records and in the claims folder, the Board is of the opinion that additional development of the claims must occur prior to the issuance of a decision on the merits of the claim.  That is, the Board believes that since it is unclear whether the Veteran was in an area where chemical dioxins may have been used, and thus receives the benefit of the presumption of exposure to chemical dioxins, additional clarification should be obtained from the service department with respect to the Veteran's duties while in the Philippines and his possible exposure to dioxins while there.

In an undated statement completed for Veterans Evaluation Services, the Veteran reported that he had been forced to retire at the age of 55 due to the effects of his left ankle disability.  A private medical care provider indicated that the Veteran's ability to work had been severely impacted by his service-connected ankle disability.  The United States Court of Appeals for Veterans Claims (Court) has indicated that entitlement to a total disability evaluation based on individual unemployability due to a service member's service-connected disability(ies) (TDIU) should be considered when it is part of the underlying determination of the appropriate rating to be assigned.  See Rice v. Shinseki, 22 Vet. App. 453 (2009) (per curium).  As the matter of a TDIU has been raised the issue must be REMANDED so that further action on the part of the RO may occur. 

Accordingly, this case is REMANDED for the following: 

1.  Ask the Veteran to complete a formal application for TDIU. 

2.  Ensure compliance with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n (and any subsequently adopted provisions).  Efforts to comply with these provisions should be documented in the claims folder.

3.  Schedule the Veteran for an examination in order to determine whether his claimed peripheral neuropathy of the extremities is related to a disease or injury in service.  

The examiner should indicate in the examination report or addendum that the claims folder was reviewed.  Again, any tests and studies deemed necessary should be accomplished at this time.

The examiner should render an opinion as to whether it is at least as likely as not that any peripheral neuropathy demonstrated since 2011 began in military service, or is related to a disease or injury in military service, to include exposure to herbicides.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

If further testing or examination by specialists is required to evaluate the claimed disabilities, such testing or examination is to be done before completion of the examination report. 

4.  Thereafter, the Veteran should be schedule for a VA examination to determine whether his service-connected disabilities preclude substantially gainful employment. 

The examiner should make a determination as to whether the service connected left ankle disability would prevent him from obtaining or retaining gainful employment for which his education and occupational experience would otherwise qualify him. 

Gainful employment means employment that is not sheltered and pays above the poverty rate for a single person.

The examiner should also state whether the opinion would change of peripheral neuropathy were considered as part of the service connected disabilities.

The examiner should provide reasons for all opinions.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.   If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the Veteran's service-connected disability prevents him from obtaining and maintaining gainful employment, this should be fully explained.

5.  If there is any period during the appeal when the Veteran did not meet the percentage requirements for TDIU, the claim for TDIU should be referred to the Director of VA's Compensation and Pension Service for adjudication under the provisions of 38 C.F.R. 4.16(b).

6.  The agency of original jurisdiction (AOJ) should ensure that all of the foregoing development actions have been conducted and completed in full.  If the examination reports do not include responses to the specific opinions requested, the reports must be returned for corrective action.

9.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC), before returning the case to the Board.  

The Veteran need take no action unless otherwise notified.  The Veteran is advised that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examinations may result in an adverse determination.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


